Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office action in response to communications received on 02/05/2020.  Claims 3, 8, 9, 11, 12, 14, 17, 18, 21, 25-47, 49, and 54-57 are cancelled.  Claims 1, 2, 4-7, 10, 13, 15, 16, 19, 20, 22-24, 48, and 50-53 are currently pending and addressed below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 10, 13, 15, 16, 19, 20, 22-24, 48, and 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses multiple “and/or” phrases in line 3.  This renders the claim indefinite because the actual scope of the claim cannot be ascertained.  Appropriate correction is required. 
Claim 2 also uses the phrase “comprise or consists of”.  This renders the claim indefinite because the actual scope of the claim cannot be ascertained.  Appropriate correction is required.
Claim 22 recites the use of a polyurethane,  however, claim 20, from which claim 22 depends, does not necessarily allow for the choice of polyurethane.  This renders the claim indefinite.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 20, 23, 24, 50, 51 and 53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathisen et al. 2018/0296313.  
Mathisen discloses a scaffold (Figs. 7a-10a) that can include three or more separate and distinct compartments having distinct structural features (paragraph 59).  The scaffold is porous and be shaped to mimic a mammalian joint or a portion thereof as broadly claimed (Claim 1).  The compartments also include a series of fibers (paragraph 59).  The fibers can be used in the treatment of ligaments (paragraph 101)(Claims 4, 50, 51).  The scaffold also includes a polymeric material (paragraph 59) (Claim 20).   It should be noted that Claim 23 is a “product by process” claim and has limited patentable weight in the absence of differentiating structure. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. 2018/0296313. 
Mathisen teaches the invention as claimed and as discussed above.  However, Mathisen does not explicitly teach the width scaffold pores.  The width of pores is a “results-dependent variable”.  Regarding results dependent variables, it has been held that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Petersen.  See MPEP 2144.05, Section II, part A.  
Claims 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. 2018/0296313 in view of Drapeau et al. 2013/0280303. 
Mathisen teaches the invention as claimed and as discussed above.  However, Mathisen teaches the use of cells, but does not explicitly teach a specific kind of cell or the use of polyurethane (pa 
Drapeau teaches the use of osteoblasts and other cells (paragraph 80) and polyurethane (paragraph 58). 
It would have been obvious to one of ordinary skill of the art at the time of the effective filing date of the instant invention to modify the device of Mathisen with the particular cells of Drapeau in order to create specific tissues, as taught by Drapeau (paragraph 80).  
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. 2018/0296313 in view of Chui et al. 2016/0106536. 
Mathisen teaches the invention as claimed and as discussed above.  However, Mathisen does not explicitly teach the use of a bioprinter. 
Chui teaches the use of a bioprinter to fabricate an implantable device (paragraph 7). 
It would have been obvious to one of ordinary skill of the art at the time of the effective filing date of the instant invention to modify the device of Mathisen by creating it via bioprinter in order to create a tissue replacement device as taught by Mathisen (paragraph 7).  
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. 2018/0296313 in view of Ganatra et al. 2016/0166727. 
Mathisen teaches the invention as claimed and as discussed above.  However, Mathisen does not explicitly teach the use of a scaffold for treatment of the scapholunate interosseous ligament (SLIL).
Ganatra teaches the use of a scaffold for a SLIL (paragraph 156).  
It would have been obvious to one of ordinary skill of the art at the time of the effective filing date of the instant invention to modify the device of Mathisen for SLIL repair in order to create a SLIL reconstruction as taught by Ganatra (paragraph 156). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774